Response to After-Final Arguments
Cont. 3a) and 7a):
Applicant has amended claim 1 to recite new limitations, “…across at least one nozzle…carrageenan…” which was not previously recited in claim 1; which raise new issues that would require further consideration and/or search. Additionally, it would require additional time more than what is allotted under AFCP 2.0. 

Cont. 12:
Applicant’s arguments with respect to proposed amended claim 1, 4, 6-8, 10-13, 19 and 20 are moot because the amended claims are not entered. 
The Examiner maintains the rejections of record, Final Rejection Office Action, mailed on 09/27/2021. No claims are allowed. 
/HONG T YOO/               Primary Examiner, Art Unit 1792